Name: 79/575/EEC: Commission Decision of 13 June 1979 refusing to accept the scientific character of the apparatus described as 'Raytheon-mariner's pathfinder radar system'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  maritime and inland waterway transport
 Date Published: 1979-06-23

 Avis juridique important|31979D057579/575/EEC: Commission Decision of 13 June 1979 refusing to accept the scientific character of the apparatus described as 'Raytheon-mariner's pathfinder radar system' Official Journal L 156 , 23/06/1979 P. 0033 - 0033 Greek special edition: Chapter 02 Volume 7 P. 0239 COMMISSION DECISION of 13 June 1979 refusing to accept the scientific character of the apparatus described as "Raytheon - mariner's pathfinder radar system" (79/575/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 15 December 1978, the United Kingdom Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Raytheon - mariner's pathfinder radar system", intended for use in radar simulator courses for Merchant Navy officers, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 27 April 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is a radar system which does not have the requisite objective characteristics making it specially suited to scientific research ; whereas this apparatus constitutes a special application of an instrument with normal technical characteristics ; whereas moreover it is an apparatus in current use on board sea and river-going vessels as a navigation instrument ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Raytheon - mariner's pathfinder radar system" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 June 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.